Fourth Court of Appeals
                                         San Antonio, Texas
                                             No. 04-12-00796-CV

           IN RE Manuel A. BENAVIDES, Individually and on Behalf of GM Rentals, Ltd.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 14, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 28, 2012, Relators Manuel A. Benavides, Individually and on Behalf of

GM Rentals, Ltd., filed a petition for writ of mandamus. The court has considered the relators’

petition and determined that the relators are not entitled to the relief sought. Therefore, the

petition is DENIED. TEX. R. APP. P. 52.8(a).



                                                          PER CURIAM




           1
         This proceeding arises out of Cause No. 2011-CV-F000997-D1, styled Manuel A. Benavides, Individually
and on Behalf of G.M. Rentals, Ltd. v. Guillermo Benavides, Jr., et al., pending in the 49th Judicial District Court,
Webb County, Texas, the Honorable Jose A. Lopez presiding.